Citation Nr: 0529060	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  98-11 990A	)	DATE
    Merged Appeal	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.	Entitlement to service connection for a cervical spine 
disability.  

2.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan




INTRODUCTION

The veteran served on active duty from September 1973 to 
January 1979.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Denver, Colorado. In July 1997 
the RO denied entitlement to service connection for 
degenerative disc disease of the cervical spine. In February 
1999 the RO denied entitlement to service connection for 
PTSD. The Board remanded this case to the RO in September 
2003 for further development.  It is now again before the 
Board for further action.  

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.	The veteran's inservice complaints regarding the 
cervical spine were acute and transitory and resolved 
without residuals.  

2.	Post service cervical spine disability was not shown 
until many years after service and the veteran's 
currently diagnosed degenerative disc disease and 
degenerative arthritis are unrelated to service.  


CONCLUSION OF LAW

1.	Cervical spine disability was not incurred in or 
aggravated by service nor may the incurrence of 
degenerative arthritis of the cervical spine be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In a letter dated in February 2004, the RO informed the 
veteran of the evidence needed to substantiate her current 
claim for service connection for a cervical spine disability.  
This letter also informed her of who was responsible for 
obtaining what evidence.  In addition, the letter 
specifically told her to submit relevant evidence in her 
possession, and that she could assist in the development of 
her case by submitting necessary evidence.  

In this case, the VCAA notice was sent to the appellant after 
the action currently being appealed.  However, more recently 
the Court has held that the lack of VCAA notice prior to 
initial adjudication of the claim is generally not 
prejudicial to a claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103, 123-4 (2005).  There has been no allegation of 
prejudice in the delayed notice in this case, and the veteran 
had the opportunity to present testimony and evidence after 
the notice was ultimately provided. 

Moreover, it does not appear from a review of the record that 
any clinical evidence relevant to the veteran's current claim 
for service connection for a cervical spine disability is 
available, but not yet associated with the claims folder.  

Under the VCAA, VA is obliged to provide an examination or 
obtain a medical opinion when needed.  38 U.S.C.A. § 5103A(d) 
(West 2002).  Pursuant to the previous remand by the Board in 
this case the veteran has been afforded a thorough VA 
examination of her cervical spine with review of the record.  
The examiner on that occasion extensively considered the 
questions central to the issue of service connection for a 
cervical spine disability.  The VA examiners have provided 
detailed analysis and responses that constitute considerable 
evidence relevant to this issue that is sufficient to decide 
the claim.  

In view of the above, the Board is satisfied that the 
provisions of the VCAA have been satisfied in this case and 
that further development is not necessary prior to the 
Board's consideration of the issue before it on appeal.  

I.	Factual Basis.  

On the veteran's August 1973 examination prior to service 
entrance, no pertinent abnormalities were reported. The 
veteran's service medical records show that she was seen in 
April 1975 with complaints of worsening neck pain for the 
previous three days.  There was no history of trauma and the 
veteran had had similar problems in the past.  Evaluation 
revealed tightness and spasm of the trapezius.  Range of neck 
motion was only slightly restricted.  The assessment was 
muscle spasm.  In January 1978 the veteran was again seen for 
a stiff neck.  There was no trauma and no complaints 
regarding paresthesia, but tenderness in the trapezius and 
mild restriction of movement was reported.  The assessment 
was mild myositis of the left trapezius.  

The veteran was again seen in  August 1978 with sharp pain in 
the neck that developed the previous day and was aggravated 
by movement.  Evaluation revealed full range of motion and no 
radicular muscle weakness.  Deep tendon reflexes and grip 
strength was equal.  The assessment was myalgia.  An x-ray of 
the cervical spine was negative.  No pertinent abnormalities 
were reported on the veteran's October 1978 examination prior 
to discharge from service.  

In January 1993 the veteran was seen privately for the 
treatment of pain and stiffness in the neck and shoulders.  
The veteran indicated that the injury was the result of her 
work position as an aviation mechanic.  It was indicated that 
she spent a great deal of time with her arms elevated and her 
head tilted back.  It was noted that the veteran's problem 
had occurred before.  After evaluation the assessment was 
thoracic and cervical spine strains.  

VA clinical records reflect occasional treatment during the 
late 1990s for pain and stiffness in the cervical spine 
assessed as due to degenerative arthritis.

During a May 1997 VA examination the veteran complained of 
continuous pain in the neck since the previous December 1996.  
She said that the pain had come on gradually over the 
previous few years and she related that she had fallen off an 
airplane wing the previous January.  An x-ray revealed 
degenerative disc disease at C5-C6.  

After a VA orthopedic examination in February 2005 the 
diagnosis was degenerative disc disease and degenerative 
joint disease, multilevel.  The examiner opined that it was 
less likely than not that the veteran's current cervical 
spine disabilities were related to the episodes of muscle 
spasm, and myalgia noted during service.  It was said that 
the service medical records showed a condition consistent 
with temporary muscle strain without evidence of bony injury 
or involvement in the cervical spine.  The osteoarthritis in 
the cervical spine was most consistent with that caused by 
the aging process.  



II.	Legal Analysis.  

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty. 38 U.S.C.A. 
§§ 1110, 1131. In addition, certain chronic diseases, 
including arthritis, "other" organic diseases of the nervous 
system, may be presumed to have been incurred during service 
if they become disabling to a compensable degree within one 
year of separation from active duty, or within seven years 
for multiple sclerosis. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309. Regulations also provide that service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service. 38 
C.F.R. § 3.303(d).  

The veteran's service medical records show occasional 
treatment for neck pain during service.  However, no cervical 
spine pathology was noted on x-ray performed during service 
and no abnormalities of the neck and cervical spine were 
identified at the time of the veteran's examination prior to 
service discharge.  The first post service clinical evidence 
of any cervical spine disability dates from the early 1990s, 
almost 15 years subsequent to service discharge.  

In view of the above, the Board considers the inservice 
episodes of neck pain and stiffness to have been acute and 
transitory in nature and not indicative of any chronic 
cervical spine disability.  There is no medical evidence 
relating the veteran's inservice neck complaints to his 
currently diagnosed degenerative disc disease and 
degenerative joint disease of the cervical spine to service.  
Moreover, after a recent VA examination the examining 
physician specifically denied any such relationship.  Since 
the evidence does not demonstrate that the veteran's current 
cervical spine disability had its onset in service or within 
one year after discharge and since no relationship has been 
otherwise demonstrated between the current cervical spine 
disabilities and service, service connection for a cervical 
spine disability must be denied.  

ORDER

Entitlement to service connection for a cervical spine 
disability is denied.  


REMAND

Initially, the Board notes that the veteran has reported 
receiving treatment for psychiatric symptoms at a VA Medical 
Center during the early 1980s, but it does not appear that 
any attempt has been made to obtain clinical records 
reflecting this treatment.  The Board notes that this is 
significant because records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file. See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992). VA is required to obtain these 
records. See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. 
§ 3.159(b-c) (2003).

It is contended that the veteran has PTSD due to sexual 
harassment in the service.  The veteran has recently 
submitted a statement in which she asserts that she 
complained of sexual harassment to her squadron enlisted 
personnel counselor. In PTSD cases such as this, where the 
veteran asserts personal assault as the in-service stressor, 
VA has a heightened duty to assist in gathering evidence 
corroborating the in-service stressors in accordance with the 
provisions of VA Adjudication Manual M21-1. Patton v. West, 
12 Vet. App. 272 (1999). In view of this the Board believes 
that any documentation of inservice counseling of the veteran 
should be obtained from her service personnel folder prior to 
further adjudication in this case.  

In addition, the veteran has asserted that her personnel 
records from various former employers also contain evidence 
relevant to her claim for service connection for PTSD and she 
has submitted a number of authorizations giving the VA 
permission to obtain personnel records from these former 
employers (VA Form 21-4142 (JF)).  The provisions of 
38 C.F.R. § 3.159(c) (1) require that the VA make reasonable 
efforts to obtain relevant evidence from sources such as 
private employers. However, the RO has made no attempt to 
obtain documentation from these sources.  Such should also be 
accomplished prior to further adjudication of the veteran's 
claim for service connection for PTSD.  

In view of the above, the veteran's claim for service for 
PTSD is REMANDED to the RO for the following actions:   

1.	The RO should obtain copies of all 
clinical records reflecting the veteran's 
reported treatment for psychiatric 
symptoms at the Highland Park VA Medical 
Center in Pittsburgh, Pennsylvania, at 
any time since her discharge from service 
in January 1979.  

2.	The RO should request the service 
department to obtain from the veteran's 
personnel folder all documentation 
regarding the veteran's reported 
counseling sessions with her squadron 
enlisted personnel counselor.  All such 
documentation should be associated with 
the claims folder.  

3.	The RO should take appropriate action to 
obtain the veteran's personnel files from 
her periods of employment with the 
Medical Center of Beaver County, 
Pennsylvania; Continental Airlines in 
Houston, Texas; Dovatron International In 
Longmont, Colorado; and Technistar 
Corporation in Longmont, Colorado.  All 
documentation obtained should be 
associated with the claims folder.  

4.	The RO should then afford the veteran a 
psychiatric examination by a 
psychiatrist, if feasible, to determine 
whether she meets the criteria for a 
diagnosis of PTSD. The examiner should 
review the claims folder and note such 
review in the examination report or in an 
addendum to the report. If the veteran 
meets the criteria for the diagnosis, the 
examiner should specify the stressors 
that support the diagnosis. Send the 
claims folder to the examiner for review 
and the examiner should state that the 
claims folder has been reviewed.  

5.	Then, the RO should again adjudicate the 
issue of entitlement to service 
connection for PTSD.  If this benefit 
remains denied, the veteran and her 
representative should be provided a 
supplemental statement of the case 
regarding this matter and afforded a 
reasonable opportunity to respond.  The 
case should then be returned to this 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


